969 N.E.2d 22 (2012)
In re Failure to Satisfy Costs in Lawyer Disciplinary Cases of Louis W. DENNEY, et al., Respondents.
No. 94S00-1203-MS-149.
Supreme Court of Indiana.
June 5, 2012.

PUBLISHED ORDER REINSTATING LOUIS W. DENNEY TO THE PRACTICE OF LAW
On March 8, 2012, the Indiana Supreme Court Disciplinary Commission filed a "Petition for Suspension of Certain Attorneys for Failure to Satisfy Costs Ordered in Connection with Certain Proceedings under Indiana Admission and Discipline Rule 23," asserting each of the Respondents failed to pay costs assessed in a disciplinary action by the due date of the attorney's annual registration fee (October 1), in violation of the requirements of Indiana Admission and Discipline Rules 23(10)(f)(5), 23(16), and (2)(b).
On May 25, 2012, this Court entered an order suspending from the practice of law in Indiana several attorneys, including Louis W. Denney, effective ten days after the order was entered. Louis W. Denney now files an application for reinstatement, reporting that he has paid in full the amount owed in unpaid costs and the $200 reinstatement fee owed under Admission and Discipline Rule 23(16). The Commission and the Clerk's office have confirmed that he has paid the amounts owing.
Being duly advised, the Court GRANTS the application and REINSTATES Louis W. Denney to the practice of law in Indiana effective immediately.
The Court directs the Clerk to forward a copy of this Order to Louis W. Denney, *23 to the Indiana Supreme Court Disciplinary Commission, and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d). The Clerk is further directed to post this order to the Court's website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court's decisions.